—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered December 16, 1993, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. By decision and order dated January 8, 1996, this Court remitted the matter to the Supreme Court, Kings County, to hear and report on the defendant’s motion to withdraw his plea of guilty, and the appeal was held in abeyance in the interim (see, People v Jones, 223 AD2d 559). The Supreme Court, Kings County, has filed its report.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, his plea of guilty was not coerced by the honest and frank assessment of his Legal Aid attorney and the attorney’s supervisor that in light of the denial of his motions, inter alia, to suppress evidence, *506the defendant would likely not prevail at trial and would be subject to a lengthy jail sentence (see, People v Samuel, 208 AD2d 776; see also, People v Spinks, 227 AD2d 310; People v Cornelio, 227 AD2d 248; People v Coco, 220 AD2d 312). Rather, the record demonstrates that the defendant’s plea of guilty was knowingly, intelligently, and voluntarily given. Therefore, the defendant has not established that the court improvidently denied his motion to withdraw his plea of guilty (see, People v Palmeri, 227 AD2d 418; People v Breeden, 221 AD2d 352; People v McCaskell, 206 AD2d 547; People v Sears, 204 AD2d 578).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Miller, Santucci and Hart, JJ., concur.